                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV21-1683-RSWL(AFMx)                                                Date   July 9, 2021
 Title             L.M.B. v. UNITED STATES OF AMERICA; ET AL.



 Present: The                    RONALD S.W. LEW, UNITED STATES SENIOR DISTRICT JUDGE
 Honorable
                    Catherine M. Jeang                                                Not Present
                        Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          Not Present                                                 Not Present
 Proceedings:                 (IN CHAMBERS) - ORDER TO SHOW CAUSE

      IT IS HEREBY ORDERED that PLAINTIFF show cause in writing not later
than August 2, 2021, why this action should not be dismissed for lack of prosecution as
to defendant UNITED IMAGING OF GARDENA, only.

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7.15, oral argument shall not be heard in the above matter unless so ordered by the Court.
The Order to Show Cause will stand submitted upon the filing of briefs.

      Plaintiff is advised that the Court will consider an answer by defendant UNITED
IMAGING OF GARDENA, or plaintiff’s request for entry of default on this defendant
or before the above date, as a satisfactory response to the Order to Show Cause.




                                                                                               00      :      00

                                                               Initials of Preparer                  CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
